782 N.W.2d 199 (2010)
In re Lena Anne BECK and Avery Joel Beck, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Lawrence Michael Beck, Respondent-Appellant.
Docket No. 140842. COA No. 293138.
Supreme Court of Michigan.
May 28, 2010.

Order
On order of the Court, the application for leave to appeal the March 4, 2010 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address whether a parent whose rights to his children have been involuntarily terminated in a child protective proceeding under the Juvenile Code can none-theless be ordered to pay child support for those children.
The motion for leave to file brief amicus curiae is GRANTED. The Children's Law Section and Family Law Section of the State Bar of Michigan and the Friend of the Court Association are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.